ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	PARK (US 2019/0265577) discloses a lens module (Figures 1-3: camera lens module) comprising:
a circuit board (Figures 2-4 and 6: circuit board 320);
a carrier (Figures 2-4 and 8: carrier 200/210/220); 
and a photosensitive chip (Figures 2-4 and 6-7: image sensor chip 310/400); 
wherein:
(Carrier 200/210/220 (Fig.8) and image sensor chip 310/400 (Fig.7) arranged on top of circuit board 320 as shown in Figures 2-4);
the carrier comprises a first surface arranged facing the circuit board and a second surface facing away from the circuit board (Figures 2-3 and 8: Carrier 200/210/220 has one surface facing circuit board 320 and a second/opposite surface facing lens 100);
a window is defined in the carrier penetrating the first surface and the second surface, and the photosensitive chip is received in the window and the carrier, the photosensitive chip, and the circuit board cooperatively form an enclosed space (Figures 2, 3, 6 and 8: a window is defined in carrier 200/210/220 for receiving image sensor chip 310/400 which encloses a space when collectively coupled to the circuit board 320);
an adhesive filler is arranged in the enclosed space (Figures 5-7: Adhesive filler 500 arranged in enclosed space between the carrier 200/210/220 and image sensor chip 310, para [0065-0066, 0068]);
and at least one air hole is defined in the adhesive filler (Figures 5-7: “through-hole 510” is defined in adhesive filler 500, para [0065-0066, 0068]).
Regarding the limitation feature: “the at least one air hole extends to an exterior of the enclosed space”- Park states (para [0065-0066, 0068]), air that is filled in a space formed by the front body “carrier” 200 and the substrate unit “image sensor chip & circuit board” 300 expands due to heating and may be discharged to the outside through the through hole 510.
Reason for Allowance
Per the amendment filed on 12/29/2021, Applicant amended the independent claims (1 & 10) to incorporate novel features of respective dependent claims (2 & 11) previously indicated as allowable in Non-Final Action (mailed on 10/06/2021). Upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
The prior art of record PARK, taken alone or in reasonable combination, does not teach Applicant’s following limitations (with emphasis in bold):
 
“wherein the window defines a central axis, the carrier comprises a side wall and a protrusion extending from the side wall toward the central axis, the at least one air hole penetrates the protrusion” – as stated in claim 1 and similarly stated in claim 10.

Support for these features can be appreciated over Applicant’s publication specification disclosed in Figures 2 and 6: air hole (8) penetrates protrusion (14), in view of Para [0025].

For above reasons, claims 1-18 are now allowed.



Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A lens module comprising: 
at least one air hole is defined in the adhesive filler; and
the at least one air hole extends to an exterior of the enclosed space;
wherein the window defines a central axis, the carrier comprises a side wall and a protrusion extending from the side wall toward the central axis, the at least one air hole penetrates the protrusion”.
Claims 2-9 are allowed for depending from allowable claim 1.
	Regarding independent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 that includes (with emphasis in bold): 
“An electronic device comprising a lens module comprising: 
at least one air hole is defined in the adhesive filler; 
and the at least one air hole communicates an inside of the enclosed space to outside the enclosed space, 
wherein the window defines a central axis, the carrier comprises a side wall and a protrusion extending from the side wall toward the central axis, the at least air hole penetrates the protrusion”.
Claims 11-18 are allowed for depending from allowable claim 10.













Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/JAMES M HANNETT/Primary Examiner, Art Unit 2698